      Case 3:20-cv-01745-FAB Document 25 Filed 05/24/21 Page 1 of 24



                  IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF PUERTO RICO


NORTHWESTERN SELECTA, INC.,

     Plaintiff,

                  v.                        Civil No. 20-1745 (FAB)

GUARDIAN     INSURANCE       COMPANY,
INC.,

     Defendant.


                             OPINION AND ORDER

BESOSA, District Judge.

     Before the Court is defendant Guardian Insurance Company,

Inc. (“Guardian”)’s motion to dismiss pursuant to Federal Rule of

Civil Procedure 12(b)(6) (“Rule 12(b)(6)”).          (Docket No. 13)     For

the reasons set forth below, Guardian’s motion is GRANTED.

I.   Background

     This litigation concerns an alleged breach of an insurance

contract.     Plaintiff Northwestern Selecta, Inc. (“Northwestern

Selecta”)   invokes    the   Court’s    admiralty   jurisdiction   for   its

claims.    (Docket No. 1 at pp. 1—2)

     The Court construes the following facts from the complaint,

the “Marine Cargo Stock Throughput Policy,” and Executive Order

2020-023 “in the light most favorable to the plaintiffs” and

“resolve[s] any ambiguities” in the plaintiffs’ favor. See Ocasio-
        Case 3:20-cv-01745-FAB Document 25 Filed 05/24/21 Page 2 of 24



Civil No. 20-1745 (FAB)                                                                     2

Hernández      v.   Fortuño-Burset,           640     F.3d    1,    17   (1st    Cir.   2011)

(discussing the Rule 12(b)(6) standard of review).

       1.     The Business

              Northwestern        Selecta      is     a    Puerto    Rico     importer     and

distributer of frozen and refrigerated foods.                            (Docket No. 1 at

p. 2)       The foods include “frozen cooked and sliced tentacles of

giant squid/octopus” (“the seafood product”) which arrive by ship

from all over the world.               Id.

       2.     The Insurance

              Guardian is an insurance company organized pursuant to

the laws of the U.S. Virgin Islands.                      Id. at p. 1.

              On    February      6,    2020,       Guardian       insured      Northwestern

Selecta’s seafood product with a “Marine Cargo Stock Throughput

Policy,” #STP001-2020 (“the policy”).                       (Docket No. 13-1 at p. 3;

Docket No. 1 at p. 3)

              The policy is an all-risk policy effective from March 1,

2020    to    March    1,    2021,      and    the        subject    matter      insured   is

“principally,       but     not   limited       to,       Seafood   and     Meat   of   every

description.”         (Docket No. 13-1 at p. 1)

              The policy provides that the insurance attaches “from

the time the subject-matter becomes the Insured’s risk . . . whilst

held as stock and/or inventory and until the Insured’s risk and/or

interest finally ceases.”               (Docket No. 1 at p. 3)
      Case 3:20-cv-01745-FAB Document 25 Filed 05/24/21 Page 3 of 24



Civil No. 20-1745 (FAB)                                                 3

          The policy includes a specific “CIVIL AUTHORITY” clause,

which states that:

     The subject-matter insured is covered against the risk
     of damage or destruction by civil or military authority
     for the purposes of preventing further damage or to
     prevent or mitigate a conflagration, pollution hazard or
     threat thereof provided that such damage or destruction
     is not caused or contributed to by war, invasion,
     revolution, rebellion, insurrection or other hostilities
     or war like operations or by any risk specifically
     excluded in this insurance.

Id. at p. 4.

     3.   The Loss

          At some point prior to March 15, 2020, Northwestern

Selecta imported more than one million dollars’ worth of seafood

product and properly stored it.     Id. at p. 2.   Northwestern Selecta

stores its food product in warehouses until it can sell the

inventory to its customers, most of whom are food service entities.

Id. at p. 3.

          Due to the global health crisis caused by COVID-19, on

March 15, 2020, the Governor of the Commonwealth of Puerto Rico

issued Executive Order 2020-023 (“the lockdown order”), mandating

stay-at-home requirements and generally prohibiting “commercial

operations.”   Id. at p. 4.     The lockdown order did not, however,

apply to “food retail or wholesale businesses providing services

through   drive-thru,    carry-out,    or   delivery    only,   including
       Case 3:20-cv-01745-FAB Document 25 Filed 05/24/21 Page 4 of 24



Civil No. 20-1745 (FAB)                                                       4

prepared foods . . . or other businesses related to the food . .

. supply chains.”      (Docket No. 13-2 at p. 3)

            As of March 15, 2020, Northwestern Selecta had about

10,936 boxes of insured seafood product in its warehouse that it

estimates was worth $552,851.50. 1         (Docket No. 1 at p. 4—5)

            According to Northwestern Selecta, the lockdown order,

and   subsequently     issued    similar    orders,     forced   Northwestern

Selecta’s customers, such as restaurants, cafeterias, and other

food service businesses, to suspend their purchases because those

businesses    were    required    to     close   or   severely   limit   their

operations.    Id. at p. 5.      The seafood product eventually expired

its shelf life and lost any commercial value.            Id.

            Northwestern Selecta sought coverage for its loss from

Guardian.    Id.   On July 6, 2020, the adjuster for Guardian issued

a report stating that the loss was not caused by civil authority

and therefore not covered. 2       Id.

            The lead reinsurer also reviewed the claim pursuant to

the reinsurance policy and determined on October 8, 2020 that the



1
 Paragraph 22 of the complaint states that the seafood product was worth “five
hundred fifty two thousand eight hundred and fifty one dollars and fifteen cents
($552,861.50)” which the Court construes as $552,851.50.
2 Paragraph 27 of Northwestern Selecta’s complaint states that “[t]he adjusting
company did not issue a full and final report on loss analysis because it
considered that the loss was not caused by the civil authority coverage clause,”
which the Court construes to mean that the loss was not covered by the civil
authority coverage clause on causal grounds.
       Case 3:20-cv-01745-FAB Document 25 Filed 05/24/21 Page 5 of 24



Civil No. 20-1745 (FAB)                                                       5

civil authority coverage did not apply because the food product

was   not    physically    damaged   or    destroyed    by     the   government

authority.    Id. at p. 5—6.    Moreover, the lead reinsurer concluded

that the claim was precluded by an exclusion clause for loss,

damage or expenses caused by delay.          Id.

            On   October   8,   2020,     Guardian    notified    Northwestern

Selecta directly that its claim was denied based on the reinsurer’s

evaluation.      Id. at p. 6.

            Northwestern     Selecta      commenced    this    litigation   on

December 24, 2020 asserting breach of contract and requesting a

declaratory judgment that the policy covers its losses.

II.   Defendant’s Motion to Dismiss

      A.    Legal Standard

            Rule 12(b)(6) permits a defendant to move to dismiss an

action for failure to state a claim upon which relief can be

granted.     Fed. R. Civ. P. 12(b)(6).         To survive the motion, “a

complaint must contain sufficient factual matter, accepted as

true, to ‘state a claim to relief that is plausible on its face.’”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 570 (2007)).            A claim is facially

plausible if, after accepting as true all non-conclusory factual

allegations, the court can draw the reasonable inference that the

defendant is liable for the misconduct alleged.               Ocasio, 640 F.3d
         Case 3:20-cv-01745-FAB Document 25 Filed 05/24/21 Page 6 of 24



Civil No. 20-1745 (FAB)                                                     6

at 12.     “Plausible, of course, means something more than merely

possible, and gauging a pleaded situation’s plausibility is a

context-specific job that compels [a court] to draw on [its]

judicial experience and common sense.”          Zenón v. Guzmán, 924 F.3d

611, 616 (1st Cir. 2019) (internal quotation marks omitted).

Additionally, “[w]hen . . . a complaint’s factual allegations are

expressly linked to — and admittedly dependent upon — a document

(the authenticity of which is not challenged), that document

effectively merges into the pleadings and the trial court can

review it in deciding a motion to dismiss under Rule 12(b)(6).”

Beddall v. State St. Bank & Tr. Co., 137 F.3d 12, 17 (1st Cir.

1998).

      B.     Analysis

             Guardian argues that Northwestern Selecta’s complaint

fails to state a claim upon which relief can be granted for three

reasons.     First, it alleges that the plain language of the policy

does not provide coverage for the loss.         (Docket No. 13 at pp. 1-2)

Second, even if there has been a loss pursuant to the terms of the

policy, it was not proximately caused by the civil authority.             Id.

Third, even if the civil authority proximately caused damage to

the goods, the policy excludes the type of damage at issue, i.e.

the expiration of the perishable good’s natural life due to delay.

Id.
         Case 3:20-cv-01745-FAB Document 25 Filed 05/24/21 Page 7 of 24



Civil No. 20-1745 (FAB)                                                                7

             1.      Which Law Governs

                     Because this case pertains to a marine insurance

policy, it arises pursuant to this Court’s admiralty jurisdiction.

Com. Union Ins. Co. v. Pesante, 459 F.3d 34, 37 (1st Cir. 2006).

“When a contract is a maritime one, and the dispute is not

inherently         local,     federal         law     controls        the     contract

interpretation.”       Norfolk Southern Railway Co. v. Kirby, 543 U.S.

14, 22–23 (2004).

                     But,    “[a]s    a   general     rule,    in    the    absence   of

established and governing federal admiralty law, the states have

largely unfettered power to regulate matters related to marine

insurance.”        Catlin at Lloyd’s v. San Juan Towing & Marine, 778

F.3d 69, 76 (1st Cir. 2015) (citing Wilburn Boat Co. v. Fireman’s

Fund Ins. Co., 348 U.S. 310, 321 (1955)).                The First Circuit Court

of Appeals has called this “the Wilburn Boat inquiry.”                         Windsor

Mount Joy Mut. Ins. Co. v. Giragosian, 57 F.3d 50, 54 (1st Cir.

1995).

                     The Wilburn Boat inquiry runs aground, however,

when   it   tries     to    apply    Puerto    Rico   law     to    marine   insurance

contracts.        See Lloyd’s of London v. Pagán-Sánchez, 539 F.3d 19,

25 (1st Cir. 2008) (analyzing whether Puerto Rico has stated a

different     rule    than    the    well-established         admiralty      rule,    and

finding that “the Puerto Rico legislature has expressed its intent
        Case 3:20-cv-01745-FAB Document 25 Filed 05/24/21 Page 8 of 24



Civil No. 20-1745 (FAB)                                                         8

to   exclude    maritime    insurance       contracts    from    its   statutory

provisions     governing    the    interpretation       and     construction   of

insurance    contracts.”)         Because    the   Puerto     Rico   legislature

excludes marine insurance contracts from the Insurance Code, the

First Circuit Court of Appeals has held that the Code is inapposite

when interpreting marine insurance contracts in admiralty.                  Id.;

see also Catlin at Lloyd’s, 778 F.3d at 76—77 (refusing to look to

the Puerto Rico Insurance Code because marine insurance is exempted

from the application of the Insurance Code.              P.R. Laws Ann. tit.

26, section 1101(1)).

                  The parties have nevertheless contracted to apply

Puerto Rico law to the insurance contract.               (Docket No. 13-1 at

p. 2)   Guardian contends that the riders following the contract of

insurance, the Institute Cargo Clauses, are governed by English

law.    (Docket No. 13 at p. 4)      Neither side has pointed to binding

admiralty precedent nor Puerto Rico case law that would control

the outcome of this case.         Cf. F.C. Bloxom Co. v. Fireman’s Fund

Ins. Co., No. 10-1603, 2012 WL 13019207, at *2 (W.D. Wash. Jan. 23,

2012) (applying Washington law to a maritime dispute when the

parties did not contest the choice of law issue and the court was

not “aware of [a] difference between Washington law and maritime

law that would make a material difference in this case”).               In fact,
      Case 3:20-cv-01745-FAB Document 25 Filed 05/24/21 Page 9 of 24



Civil No. 20-1745 (FAB)                                                      9

the Court is unaware, and the parties do not cite, cases that

interpret language similar to the provision in this action.

                  Pursuant    to    federal   law,   general   principles   of

contract law are used to interpret marine insurance policies.

Littlefield v. Acadia Ins. Co., 392 F.3d 1, 6 (1st Cir. 2004).

“Therefore, we turn to principles of general maritime contract law

to determine whether the contract . . . [is] ambiguous.”                 Fed.

Marine Terminals, Inc. v. Worcester Peat Co., 262 F.3d 22, 26 (1st

Cir. 2001).

                  “The starting point in interpreting an insurance

policy is to determine whether the policy terms are ambiguous.              As

a general rule, plain or unambiguous language will be given its

ordinary meaning and effect, and the need to resort to rules of

construction arises only when an ambiguity exists.”                Ingersoll

Mill. Mach. Co. v. M/V Bodena, 829 F.2d 293, 306 (2d Cir. 1987).

“Where . . . the words of an insurance policy are plain, we will

‘refrain   from   conjuring    up    ambiguities’    and   likewise   ‘abjure

unnecessary mental gymnastics which give the terms of the policy

a forced or distorted construction.’”            Burnham v. Guardian Life

Ins. Co., 873 F.2d 486, 490—91 (1st Cir. 1989) (quoting Taylor v.

Aetna Cas. & Surety Co., 867 F.2d 705, 706 (1st Cir. 1989)).                 A

court should “[g]iv[e] the straightforward language . . . its

natural meaning.”    Perry v. New England Bus. Serv., Inc., 347 F.3d
     Case 3:20-cv-01745-FAB Document 25 Filed 05/24/21 Page 10 of 24



Civil No. 20-1745 (FAB)                                                      10

343, 346 (1st Cir. 2003).        “If an insurance contract is ambiguous

it will generally be construed against the insurer who drafted it

in order to promote coverage for losses to which the policy

relates . . . .      This principle applies to all types of insurance

policies    including    maritime    policies.”     Ingersoll,    829      F.2d.

at 306.

            2.     Is the Civil Authority clause unambiguous?

                   The   policy’s    “CIVIL   AUTHORITY”     clause   in    the

Contract of Insurance states that:

     The subject-matter insured is covered against the risk
     of damage or destruction by civil or military authority
     for the purposes of preventing further damage or to
     prevent or mitigate a conflagration, pollution hazard or
     threat thereof provided that such damage or destruction
     is not caused or contributed to by war, invasion,
     revolution, rebellion, insurrection or other hostilities
     or war like operations or by any risk specifically
     excluded in this insurance.

Id. at p. 7.

                   Guardian posits that the plain meaning of this

clause     only    encompasses      acts   like   embargo,    confiscation,

quarantine, or seizure, or other acts by civil authority directed

at the cargo or proximately causing similar loss.            (Docket No. 13

at p. 10)         Northwestern Selecta claims that it is plain and

unambiguous and that the civil authority clause is applicable

because they had to throw away boxes of expired seafood when the
        Case 3:20-cv-01745-FAB Document 25 Filed 05/24/21 Page 11 of 24



Civil No. 20-1745 (FAB)                                                        11

government shut down the island’s economy.               (Docket No. 17 at p.

9—10)

                   a.    “Damage or Destruction”

                         We first look to the plain meaning of the words

“damage” and “destruction.”

                         The   contract     does   not   define   either     term

(Docket No. 13-1) In the dictionary, the word “damage” means “loss

or harm resulting from injury to person, property, or reputation.”

Merriam-Webster, http://www.merriam-webster.com/dictionary/damage

(last visited May 13, 2021).         An “injury” is a “hurt, damage, or

loss sustained” or “an act that damages or hurts.”                        Id. at

https://www.merriam-webster.com/dictionary/injury              (last      visited

May 13, 2021).      The plain meaning of damage requires some outside

force, i.e. an injury that damages or hurts.                 If there was no

injuring act, then there is no damage.             Plaintiffs do not allege

an act that injured their seafood product; they allege that the

seafood product became unusable and not consumable when it its

shelf-life expired.       (Docket No. 1 at p. 5)         By the plain meaning

of   ‘damage,’    the   seafood   product    was   not    damaged,   it    merely

expired.

                         “Destruction” meanwhile is “the state or fact

of    being destroyed.”           Merriam-Webster,        http://www.merriam-

webster.com/dictionary/destruction (last visited May 13, 2021).
     Case 3:20-cv-01745-FAB Document 25 Filed 05/24/21 Page 12 of 24



Civil No. 20-1745 (FAB)                                                  12

“Destroy” means “to ruin the structure, organic existence, or

condition   of”    or    “to   put   out    of   existence.”       Id.   at

http://www.merriam-webster.com/dictionary/destroy         (last    visited

May 13, 2021).    Thus, to destroy is to ruin the organic existence

or condition of a thing, or to put it out of existence.           One could

plausibly say that the condition of the goods was ruined when the

shelf life expired, because the complaint states that it “bec[a]me

unusable, and not consumable.”       (Docket No. 1 at p. 5)        Black’s

law dictionary also defines “destruction” as “2.            The quality,

state, or condition of being ruined or annihilated; loss” Black’s

Law Dictionary (1st ed. 2019).       Under this definition, loss and

destruction are synonyms.      Id.

                        In a case with similar facts to this one,

Harvest Moon Distributors, LLC v. Southern-Owners Insurance Co.,

the court analyzed whether there was ‘direct physical loss of or

damage to’ the covered property where a beer distributer alleged

that their beer spoiled when their customer, Walt Disney World,

closed due to COVID-19 and cancelled its purchase of the beer. 493

F. Supp. 3d 1179 (M.D. Fla. 2020).          The Court found that the

spoiled beer was a plausible ‘direct physical loss of or damage

to’ the property for purposes of a motion to dismiss.       Id. at 1184.

Because Northwestern Selecta’s seafood product was arguably in a

ruined state, having become “unusable” after expiring its shelf-
      Case 3:20-cv-01745-FAB Document 25 Filed 05/24/21 Page 13 of 24



Civil No. 20-1745 (FAB)                                                       13

life, Northwestern      Selecta    has   plausibly    alleged     destruction.

(Docket No. 1 at p. 5); Cf. Harvest Moon, 493 F. Supp. 3d at 1184.

                  B.    “By Civil or Military Authority”

                        Destruction alone does not, however, provide

coverage.       The    Civil   Authority     clause    continues    that     the

destruction must be “by civil or military authority.”                     (Docket

No. 13-1 at p. 7) (emphasis added)

                        Guardian    argues    that    the   preposition     “by”

requires a showing that the civil authority’s acts be directed at

the cargo, or that they at least proximately caused the injury.

(Docket No. 13 at p. 10)         The cases they cite, however, analyze

insurance contracts that contain the words “caused” or “arising

out of,” which are not included in this specific provision. 3                Id.

                        Northwestern     Selecta,     on    the   other    hand,

argues that the plain meaning of the clause is broad because it

does not have additional specific policy terms that other policies

do.   (Docket No. 17 at p. 16—17)            It points to cases analyzing



3 Burlington Ins. Co. v. NYC Transit Auth., 79 N.E.3d 477 (2017) ( “We conclude
that where an insurance policy is restricted to liability for any bodily injury
‘caused, in whole or in part,’ by the ‘acts or omissions’ of the named insured,
the coverage applies to injury proximately caused by the named insured.”)
(emphasis added); Wausau Underwriters Ins. Co. v. Old Republic Gen. Ins. Co.,
122 F. Supp. 3d 44, 52 (S.D.N.Y. 2015) (construing the phrase ‘arising out of’
as compared to caused by); Dale Corp. v. Cumberland Mut. Fire Ins. Co., No.
CIV.A. 09-1115, 2010 WL 4909600, at *4 (E.D. Pa. Nov. 30, 2010) (“ In order to
determine the scope of the policy, I must decide what it means for a bodily
injury to be ‘caused, in whole or in part, by’ Nesmith’s acts or omissions.”)
(emphasis added).
      Case 3:20-cv-01745-FAB Document 25 Filed 05/24/21 Page 14 of 24



Civil No. 20-1745 (FAB)                                                   14

those different policy texts in the context of losses due to Covid-

19, and says that since courts denied coverage in those cases

because of the specific terms in the policies, the absence of those

specific terms here means that this policy does create coverage.

Id.   Plaintiff argues that as long as the actions taken by the

civil authority “directly impacted” the goods, then there is

“damage or destruction by civil . . . authority.”           Id. at p. 16.

                       The Court agrees with Guardian that the word

“by” requires some civil authority action directed at the insured

goods.

                       The plain meaning of the word “by” is “through

the      agency   or        instrumentality    of.”       Merriam-Webster,

http://www.merriam-webster.com/dictionary/by              (last      visited

May 13, 2021).    “Agency” means “the capacity, condition, or state

of acting or of exerting power.”          Id. at https://www.merriam-

webster.com/dictionary/agency (last visited May 13, 2021).              So,

did the civil authority act or exert power to destroy the goods?

The plain meaning of these words requires some action directed at

the goods themselves, rather than just putting into motion a causal

chain that eventually affects them.

                       If    the   contract   meant   a    broader    causal

connection, it could have used the phrase “caused by” as it does

in numerous other sections.        See, e.g. Docket No. 13-1 at p. 8
      Case 3:20-cv-01745-FAB Document 25 Filed 05/24/21 Page 15 of 24



Civil No. 20-1745 (FAB)                                                 15

(“including loss and/or damage caused by the actions of customs

agents”).    In contrast, the use of the word “by” alone in the

policy is infrequent but illustrative, showing some direct act by

the actor or risk listed:      “[d]amage by Rodents, Termites, Moths,

Vermin and/or any damage by pests,” Id. at 4 (emphasis added);

“loss or damage to the cargo insured by sinking, stranding, fire,

explosion contact with seawater, or by any other cause,” Id. at 13

(emphasis added); “any hostile act by or against a belligerent

power,” Id. at 17 (emphasis added); “impact by vehicles or aircraft

or articles falling therefrom,” Id. at 15 (emphasis added).             The

plain meaning of “by . . . civil authority” is a direct action of

the civil authority on the goods insured.

                      The    lockdown    order    exempted    “businesses

related to the food . . . supply chains” (Docket No. 13-2 at p. 3,)

as did subsequent executive orders.        Id. at pp. 10, 23, 47, 79—

80.   Because the lockdown order was not directed at the goods

themselves or their sale by Northwestern Selecta, the destruction

of the seafood product was not “by . . . civil authority” within

the plain meaning of those words.

                      The fact that the two events may be part of

the same causal chain does not create enough of a nexus between

the civil authority’s action and Northwestern Selecta’s loss when

the plain meaning of the policy’s text requires that the civil
     Case 3:20-cv-01745-FAB Document 25 Filed 05/24/21 Page 16 of 24



Civil No. 20-1745 (FAB)                                                      16

authority directly affect the insured.           In Southern Hospitality,

Inc. v. Zurich American Insurance Co., the Tenth Circuit Court of

Appeals   interpreted    an   insurance     policy   that   compensated      the

insured for loss of business income “caused by action of civil

authority that prohibits access to the described premises.”                  393

F.3d 1137, 1138 (10th Cir. 2004).             In that case, the Federal

Aviation Administration (FAA), responding to the terrorist attacks

of September 11, 2001, had issued an order prohibiting airplanes

from flying.   Id. at 1138.      Due to the grounding of the flights,

the plaintiff, a hotel management corporation, lost income when

hotel patrons could no longer fly to the hotels.             Id.    The hotels

were otherwise open but suffered cancellations because of the

travel obstacles to out of town guests.          Id. at 1139—41.

                        The   plaintiff     argued   that   the    FAA’s   order

‘prohibit[ed] access’ because its out of town guests were prevented

from getting to the properties due to the order.                  Id. at 1139.

The court disagreed and, applying Oklahoma law, held that the

contract was unambiguous and under the plain meaning of the words

“prohibit”   and   “access,”    the   FAA    order   prohibited     access   to

flights, not hotel operations.        Id. at 1140.     The court explained

that the action of the civil authority must target the business,

stating that “[c]onsidering the policy as a whole, we agree . . .

that the policy was intended to cover losses from an order directly
        Case 3:20-cv-01745-FAB Document 25 Filed 05/24/21 Page 17 of 24



Civil No. 20-1745 (FAB)                                                    17

affecting the hotels, not one tangentially affecting them as here.

. . . [T]he policy requires a direct nexus between the civil

authority order and the suspension of the insured’s business. That

nexus is missing here.”       Id. at 1141.     Although the action of the

civil    authority   had   the   effect   of   decreasing   access   to   the

premises, it was not directed at the premises themselves.             Id. at

1140–41.     Consequently, the plaintiffs were not covered for their

loss.     See also Abner, Herrman & Brock, Inc. v. Great Northern

Ins. Co., 308 F. Supp. 2d 331, 336—37 (S.D.N.Y. 2004) (finding

contract unambiguous as the civil authority did not ‘prohibit

access’ when it allowed employees and customers to approach the

building on foot, even though car traffic to the building was

blocked and that functionally made the conduct of the business

difficult).

                        An action by a civil authority that does not

directly affect a business, or its goods does not have enough of

a nexus to create coverage. See Kean, Miller, Hawthorne, D’Armond,

McCowan & Jarman, LLP v. Nat’l Fire Ins. Co. of Hartford, No. 06-

770-C, 2007 WL 2489711, at *6 (M.D. La. Aug. 29, 2007) (where the

civil authority merely recommended and encouraged residents remain

off the streets of Baton Rouge as Hurricane Katrina approached,

there did “not appear to be a ‘direct nexus’ between the civil

authorities’ advisories and access to [plaintiff]’s premises”);
      Case 3:20-cv-01745-FAB Document 25 Filed 05/24/21 Page 18 of 24



Civil No. 20-1745 (FAB)                                                    18

Syufy Enters. v. Home Ins. Co. of Ind., No. 94-0756, 1995 WL

129229, at *2–3 (N.D.Cal. Mar. 21, 1995) (the civil authority did

not   specifically     prohibit     individuals    from    entering       the

plaintiff’s movie theaters though it imposed a dawn-to-dusk curfew

in response to rioting following the Rodney King verdict).              Where

the plain meaning of a policy requires some action on the goods,

action that merely eventually impacts them is an insufficient

nexus.   See Archer-Daniels-Midland Co. v. Phoenix Assur. Co. of

New York, 975 F. Supp. 1137, 1142—43 (S.D. Ill. 1997) (analyzing

the meaning of ‘arrest,’ ‘restraint,’ and ‘detain’ and finding

that the Coast Guard’s closing of a river to barge traffic that

resulted in plaintiff’s grain spoiling on the barge did not fit

within the policy because the “closing of the river did not operate

‘immediately on any subject’” such that the subject was detained

or deemed in the hands of the detainer, nor was any external force

applied).

                      Conversely,    where   the   order   of   the     civil

authority is directed at the operation of a specific business,

there can be civil authority coverage.       See e.g., Southlanes Bowl,

Inc. v. Lumbermen’s Mut. Ins. Co., 46 Mich. App. 758 (1973) (loss

of business income coverage applied for plaintiffs who operated

various places of amusement including bowling alleys, restaurants,

and motels that were ordered closed by the Governor of Michigan
      Case 3:20-cv-01745-FAB Document 25 Filed 05/24/21 Page 19 of 24



Civil No. 20-1745 (FAB)                                                           19

following riots in the wake of the assassination of Martin Luther

King, Jr.); Assurance Co. of Am. v. BBB Serv. Co., 265 Ga. App.

35, 35—36 (2003) (affirming a trial court’s ruling in favor of the

insured who closed down their Wendy’s restaurants pursuant to an

evacuation order prompted by Hurricane Floyd); Altru Health Sys.

v. Am. Prot. Ins. Co., 238 F.3d 961, 963 (8th Cir. 2001) (policy

covered business interruption caused by health authorities closing

the plaintiff’s hospital in response to a flood, and the only issue

was whether the coverage was limited by another provision).

                          The action of the civil authority at issue in

this case expressly exempted businesses operating in the food

supply chain.          (Docket No. 13-2 at pp. 3, 10, 23, 47, 79—80.)

While the order had the alleged effect of eventually leading to

the seafood product expiring its shelf life, a mere change in

outcome    is    not    enough   to     trigger   coverage.          See   Southern

Hospitality, 393 F.3d at 1141 (“the policy was intended to cover

losses    from   an    order   directly    affecting      the   hotels,    not   one

tangentially      affecting      them     as   here.”).         As   in    Southern

Hospitality, there needs to be a closer nexus between the damage

or   destruction        and    the    civil    authority’s       action.         Id.

“[D]estruction by civil . . . authority” unambiguously requires

that the civil authority’s action or power be directed at the
      Case 3:20-cv-01745-FAB Document 25 Filed 05/24/21 Page 20 of 24



Civil No. 20-1745 (FAB)                                                   20

covered goods, not just set in motion a causal chain eventually

affecting the product.

            3.   Covered as All Risk?

                 This     leaves   the   remaining    issue   of     whether

plaintiff’s loss is covered by the “all risk” provision in the

Institute Cargo Clauses (A).       (Docket No. 1 at p. 3)

                 The complete policy is 75-pages long and begins

with three “Declaration Pages,” (Docket No. 13-1 at p. 1—3)             That

is followed by an 11-page Contract of Insurance, which begins with

a one-page list of “Policy Conditions,” referred to as “Original

Conditions.”     Id. at p. 4.         It then continues with a 10-page

alphabetic list of the terms.      Id. at pp. 5-15.   The complete terms

of   the   “Original    Conditions”   (“the   Institute   Cargo    Clauses”)

follow next and include “Institute Cargo Clauses (A) CL 382,” Id.

at p. 16—21, and “Institute Frozen/Chilled Food Clauses (A) – 24

Hours Breakdown,” among other riders.         Id. at pp. 58—64.

                 Institute Cargo Clauses (A) states that “[t]his

insurance covers all risks of loss of or damage to the subject-

matter insured except as excluded by the provisions of Clauses 4,

5, 6 and 7 below.”      (Docket No. 13-1 at p. 16)

                 The “EXCLUSIONS” section states that the insurance

will not cover “4.4 loss damage or expense caused by inherent vice

or nature of the subject-matter insured” or “4.5 loss damage or
     Case 3:20-cv-01745-FAB Document 25 Filed 05/24/21 Page 21 of 24



Civil No. 20-1745 (FAB)                                                21

expense caused by delay, even though the delay be caused by a risk

insured against.”   Id.

                In the “DURATION” section, Institute Cargo Clauses

(A) states:   “Transit Clause . . . 8.8.1 Subject to Clause 11

below, this insurance attaches from the time the subject-matter

insured is first moved . . . for the commencement of transit, . .

. and terminates either:

     8.1.1 on completion of unloading from the carrying
     vehicle or other conveyance in or at the final warehouse
     or place of storage at the destination named in the
     contract of insurance,

     8.1.2 on completion of unloading from the carrying
     vehicle or other conveyance in or at any other warehouse
     or place of storage, whether prior to or at the
     destination named in the contract of insurance, which
     the Assured or their employees elect to use either for
     storage other than in the ordinary course of transit or
     for allocation or distribution, or

     8.1.3 when the Assured or their employees elect to use
     any carrying vehicle or other conveyance or any
     container for storage other than in the ordinary court
     of transit or

     8.1.4 on the expiry of 60 days after completion of
     discharge overside of the subject-matter insured from
     the oversea vessel at the final port of discharge,
     whichever shall first occur.”

Id. at 18 (emphasis added).

                The “ATTACHMENT AND TERMINATION OF RISK” section in

the Contract of Insurance meanwhile states that the insurance

continues . . . whilst held as stock and/or inventory and until
      Case 3:20-cv-01745-FAB Document 25 Filed 05/24/21 Page 22 of 24



Civil No. 20-1745 (FAB)                                                     22

the    Insured’s      risk     and/or     interest       finally       ceases.

Notwithstanding anything herein to the contrary, cover in respect

of stock and/or inventory shall terminate on expiry of this policy,

as per the Period Clause herein.

Id. at p. 5.

                  The PERIOD section in the Declaration Pages states

the policy is “[o]pen cover to accept risks attaching during the

twelve (12) months period commencing:            From March 1, 2020 To:

March 1, 2021.”    Id. at p. 1.

                  Northwestern    Selecta      invokes    the   “all     risk”

provision in its Complaint, though argues in its surreply that

this coverage terminated once transit completed, based on the terms

in Clause 8.      (Docket No. 1 at p. 3; Docket No. 23 at p. 3—4)

Guardian argues that no fortuitous event occurred to invoke the

“all risk” coverage.         (Docket No. 13 at p. 6—8) And Guardian

further argues that the rider’s exclusion for loss caused by

inherent vice or delay would still apply because the contract of

insurance extends the coverage to while the cargo is held as stock

or inventory.    (Docket No. 20 at p. 2—3)

                  Without    answering   the   question    of   whether    the

Institute Cargo Clauses (A) terminated or not, it is clearly

impossible for the exclusions in the policy to have terminated but

not the coverage.    The exclusions in 4.4 and 4.5 are unambiguous:
        Case 3:20-cv-01745-FAB Document 25 Filed 05/24/21 Page 23 of 24



Civil No. 20-1745 (FAB)                                                    23

there is no coverage for loss from cargo that expires its natural

life through the passage of time, even if such “delay” is caused

by a covered peril.       (Docket No. 13-1 at p. 16); see F.C. Bloxom,

2012 WL 13019207 at *5 (explaining that the plaintiff’s cargo of

nuts which was stranded in Venezuela were lost “as a result of

delay” “because the passage of time rendered them valueless.”).

                    The proximate cause of the loss is not examined

when a clause like 4.5 unambiguously states that there is no

coverage for “loss damage or expense caused by delay, even though

the delay be caused by a risk insured against.”                  See Archer-

Daniels-Midland Co. v. Phoenix Assur. Co. of New York, 975 F. Supp.

1137, 1147 (S.D. Ill. 1997) (“[T]he Delay Clause in the Policy at

issue     clearly    states   that   losses    arising    from    delay   are

excluded whether caused by a peril insured against or otherwise

. . . .    To hold otherwise would give the Delay Clause no meaning

and would render it a nullity.”) (emphasis in original).

                    If coverage were available through the “all risk”

clause of the Institute Cargo Clauses (A), the loss to plaintiff

is unambiguously barred by exclusions 4.4. and 4.5.                  (Docket

No. 13-1 at p. 16)

IV.   Conclusion

      For the reasons set forth above, the Court GRANTS defendant

Guardian’s motion to dismiss the complaint.           (Docket No. 13)
     Case 3:20-cv-01745-FAB Document 25 Filed 05/24/21 Page 24 of 24



Civil No. 20-1745 (FAB)                                                24

     Because no other relief would be appropriate, the complaint

is DISMISSED with prejudice.      (Docket No. 1)      Judgment shall be

entered accordingly.

     IT IS SO ORDERED.

     San Juan, Puerto Rico, May 24, 2021.


                                       s/ Francisco A. Besosa
                                       FRANCISCO A. BESOSA
                                       UNITED STATES DISTRICT JUDGE
